DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 3 and 16, the prior art fails to disclose ALL limitations as described.
In specific, regarding independent claims 1 and 16, Applicant arguments presented on the Remarks filed 1/10/2022 with respect to Ahn et al. in US 2017/0153746 are persuasive. Nor is there an obvious reason to modify Ahn to arrive at the limitations of claims 1 and 16.  
Claim 3 was already allowable as indicated in the Final Rejection because the prior art fails to disclose all limitations as recited.
Dependent claims 2, 4-15 and 17-20 are allowable for at least the same reason.
Please note that the instant Specification Fig. 8 and par. 55-56 explain that having the different size touch electrodes in the three adjacent rows results in a gradual reduction of the area of the touch electrodes that avoids the splitting-screen issue and improves the display quality of the touch display panel, which provides a critical reason for the amended limitation.
Wang et al. in US 2016/0293122 discloses three touch electrodes with different areas (Fig. 8) but the arrangement is different from the one required by claim 3. Nor does it meet the limitations of make obvious the features of claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621